McCLELLAN, C. J.
This is an action by Thompson against Luverne on interest coupons attached when issued to certain bonds issued by said town under the 'supposed authorization of section 8 of 'an act of the General Assembly, approved February 6th, 1891. The title of this act is as follows': '“To incorporate the town -of Luverne, in -the County of Crenshaw-, and State of Alabáíria.” ' Section- 8 'of this act is'in the-following lang*368mage: “Sec. 8. Be it further enacted, That the said mayor and council of the said town of Luverne are hereby authorized and empowered to borrow a sum of .money not exceeding twenty-five thousand dollars, for the purpose of building a court house in said town, should the county seat of Crenshaw county be removed '.to said town; and for the purpose of building public .school houses and other needed public buildings; and for that purpose the said mayor and council are hereby .authorized and empowered to issue negotiable coupon bonds in such denominations as they see fit, bearing interest at the rate of not more than eight per cent, per annum, and running for such time as said mayor and council may determine, not to exceed twenty-five years, . and to sell the said bonds to the best advantage for the benefit of said town, at not less than 95 cents on the .dollar, the coupons thereof to be receivable in payment ■of all .dues and other taxes to the said town of Luverne. Said bonds to be exempt from municipal taxes in Crenshaw county.” The bonds issued by the town contain a recitation that they were issued “under an act of the ■General Assembly of Alabama, approved February 6th, 1891, entitled: ‘An act to incorporate the town of Luverne, in the County of Crenshaw and State of Alabama,’ ” the act to which we have referred; and they show on their faces that two hundred and fifty bonds, .each for one hundred dollars, aggregating twenty-five .thousand dollars, the whole amount attempted to be authorized, were issued. The coupons refer especially to the bonds to which they were severally originally attached, by number and otherwise. It thus appeared by the face of the bonds and the coupons that both the bonds and the coupons were issued under said section of said act for the ■purpose of building a court house for the county of Crenshaw in the town of Luverne, and such was the fact; and the only question in the case is whether the provision in § 8 of the act for the issuance of bonds by the town to raise money to build a county court house is germane <or cognate to, covered by, indicated in or expressed in the -title of the act, “To incorporate the town of Luverne, ■'in the County of Crenshaw, and the State of Alabama,” *369witliin the mandatory requirement of § 2, Art. IV of the constitution: ‘*Eaeh law shall contain but one subject, which shall be clearly expressed in its title.” That it is not; that the building of a county court 'house is a subject entirely different 'and distinct from and foreign to the subject of the incorporation of a municipality; that such subject is in no sense expressed in a title proposing only to incorporate a town, is too clear to require argu: ment or the citation of any of the very numerous decisions of this court covering the point. The circuit court correctly gave the affirmative charge to the jury on the theory that section 8 of said act is unconstitutional and void, and its judgment must be affirmed.
Affirmed.